Order entered June 8, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00022-CV

            DEEPA CHINTAM A/K/A DEEPA ADEMA, Appellant

                                         V.

                      BHOOMANNA CHINTAM, Appellee

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-15178

                                      ORDER

      Before the Court is the June 7, 2022 request of Glenda Finkley, Official

Court Reporter for the 256th Judicial District Court, for an extension of time to file

the reporter’s record. We GRANT the request and extend the time to July 7,

2022. We caution Ms. Finkley that further extension requests will be disfavored.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE